STATE OF LOUISIANA

               COURT OF APPEAL, FIRST CIRCUIT

MICHAEL        W.    BROWN                                                                   NO.        2021    CW    1610

VERSUS


CLEAR       BLUE     SPECIALTY
INSURANCE           COMPANY;          RISE        UP
TRUCKING,           LLC;    AND       DAVIS                                                        MARCH       28,    2022

JAMES       WILLIAMS




In    Re:           Clear         Blue           Specialty              Insurance                                  Rise
                                                                                                Company,                     Up
                    Trucking,           LLC       and       David           James     Williams,        applying  for
                    supervisory                  writs,           19th         Judicial            District   Court,
                    Parish       of    East       Baton          Rouge,       No.     695892.



BEFORE:             McDONALD,          WELCH,          PENZATO,             LANIER,       AND WOLFE,           JJ.


         WRIT       GRANTED.          The        portion          of    the        trial    court'       s   December        6,
2021        judgment        granting,             in     part,          the    motion        in       limine       filed     by
plaintiff,           Michael           W.        Brown,          to    allow        plaintiff           to    present        to
the     jury the           full      amount of              his       medical       bills        is    reversed.           The
Supreme        Court        has      held that              a    Medicaid           recipient          cannot        recover
amounts        written          off         by    Medicaid.                 Bozeman        v.      State,       2003- 1016
 La.     7/ 2/ 04),        879    So. 2d          692.           In    addition,          the    Supreme       Court       has
held     that       when       the     amount          of       medical        expenses          charged       above       the
amount         actually              incurred               is        not      a     collateral              source        its
exclusion        from the              purview           of      the        jury    was     proper.          See     Simmons
v.     Cornerstone             Investments,                     LLC,        2018- 0735 (         La.     518/ 19),         282
So. 3d      199,     200.        Accordingly,                   we find the trial court abused its
discretion,              and the portion of                      the motion in limine which sought
to     present        evidence              of    the       full        amount       of     plaintiff' s             medical

expenses        at    trial       is    denied.


                                                                 JMM

                                                                 AHP
                                                                 WIL


        Welch        and Wolfe,             JJ.,       dissent and would deny the                             writ.        The
criteria           set     forth       in        Herlitz          Construction             Co.,        Inc.     v.     Hotel
Investors           of     New       Iberia,           Inc.,          396     So. 2d       878 (       La.    19 81) (     per

curiam),       are       not    met.




COURT       OF APPEAL,          FIRST        CIRCUIT




       DEPUTY       CAER9 OF          COURT
              FOR    THE       COURT